
	

113 HR 5596 IH: Fairness in Student Loan Repayment Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5596
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Garcia (for himself, Mr. Hastings of Florida, Mr. Murphy of Florida, and Mr. Payne) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide borrowers of Federal Family Education Loans with the repayment terms available to
			 borrowers of Federal Direct Loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fairness in Student Loan Repayment Act.
		2.Repayment terms for Federal Family Education Loans
			(a)In generalSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end
			 the following new subsection:
				
					(r)Repayment terms for Federal Family Education Loans
						(1)Applicability of programs available under this sectionThe Secretary shall apply subsections (d), (e), (f), (l), (m), and (o) to all loans made under part
			 B as if such loans were made under this part.
						(2)Payment of balance and interestIn carrying out paragraph (1), the Secretary shall pay to the holder of a loan made under part B
			 the amount of principal, interest, or special allowance payments necessary
			 to apply subsections (d), (e), (f), (l), (m), and (o) to such loan, as
			 appropriate..
			(b)Consolidation loansSection 428C(a)(3)(B)(i) of the Higher Education Act of 1965 (20 U.S.C. 1087–3(a)(3)(B)(i)) is
			 amended—
				(1)in subclause (III), by striking the semicolon and inserting ; and;
				(2)in subclause (IV), by striking ; and and inserting a period; and
				(3)by striking subclause (V).
				
